Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to AF
This action is in response to AF 1/10/2022, the amendment is in accordance with allowable dependent claims subject matter as identified in examiner actions (6/24/2021 & 11/15/2021), wherein claim 5 was objected to (which depended upon claim 4 and claim 3).
Applicant amended, independent claim 1, have been amended to include the subject matter of claims 3-5 and independent claim 19, also has been, amended to substantially to include details of the subject matter of claims 3-5, all claims are deemed allowable based on the AF amendment.
It is noted claim 19 does not include, “traversing a finite state machine”, as claim 1, but, this limitation after a careful consideration, is not deemed required for patentability (nor triggered patentability), claims 1 and claim 19, have different scope, but, are deemed allowable for substantially the same reasons for both claims recite the limitation of claim 19, substantially as defined by objected to subject matter.

 

Allowable Subject Matter
Claims 1-2, 6-20 allowed.
Independent claims 1, 19, and 20.
The following is an examiner’s statement of reasons for allowance: 
Applicant amended, independent claim 1, have been amended to include the subject matter of claims 3-5 and independent claims 19 and 20, also has been, amended to substantially to include details of the subject matter of claims 3-5, all claims are deemed allowable based on the AF amendment.
It is noted claims 19 and 20, does not include, “traversing a finite state machine”, as claim 1, but, this limitation after a careful consideration, is not deemed required for patentability (nor triggered patentability), claims 1 and claim 19, have different scope, but, are deemed allowable for substantially the same reasons for both claims recite the limitation of claim 19, substantially as defined by objected to subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162